DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 has been cancelled and Claim 5 have been amended as per the amendment filed on 10/21/2021.
Currently Claims 1, and 3-18 are pending and prosecuted. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Zhang et al., WO2016169388A1 (Published on 10/27/2016; However, for English-Language Translation purposes, reference 2018/0130412 will be used).

(Abstract; Figure 6A; [0055-0067]; a pixel circuit), comprising: 
a data writing circuit, a compensation control circuit, a storage circuit, a light-emitting control circuit and a drive circuit (Figure 6A; [0055-0067]; transistor T4 (data writing circuit), transistor T2 (a compensation control circuit), capacitors C1 and C2 (storage circuit), transistor T3 (a light-emitting control circuit), and transistor T1 (a drive circuit)), 
wherein the data writing circuit is respectively connected to a first control signal terminal, a data signal terminal and a first node, and the data writing circuit is configured to provide a signal of the data signal terminal to the first node under control of the first control signal terminal (Figure 6A; [0055-0067]; transistor T4 has a gate electrode connected to Vscan (first control signal terminal), a first electrode connected to node C, and a second electrode connected to the data line, and is configured to provide the data signal to node C when turned on); 
the storage circuit is respectively connected to the first node, a control terminal of the drive circuit, and a second terminal of the drive circuit, and the storage circuit is configured to maintain a voltage difference between the first node and the control terminal of the drive circuit, and maintain a voltage difference between the first node and the second terminal of the drive circuit (Figure 6A; [0055-0067]; capacitor C1 has a first electrode connected to Node C, and a second electrode connected to the gate of transistor t1. Capacitor C2 has an electrode connected to an electrode of T1, via the OLED. Capacitor C1 is configured to maintain a voltage difference between nodes C and B, and capacitor C2 is configured to maintain a voltage between node C2 and VSS, which is connected to the electrode of T1); 
the compensation control circuit is respectively connected to a second control signal terminal, the control terminal of the drive circuit, and a first terminal of the drive circuit, and the compensation control circuit is configured to enable the -3-control terminal of the drive circuit to be electrically connected to the first terminal of the drive circuit under control of the second control signal terminal (Figure 6A; [0055-0067]; transistor t2 has a gate electrode connected to Vcm, a first electrode that is connected to the gate of T1, and a second electrode connected to an electrode of T1, and is configured to connect the gate and the second electrode together in response to turning on); 
the light-emitting control circuit is respectively connected to a light-emitting control signal terminal, a first power terminal, and the first terminal of the drive circuit, and the light-emitting control circuit is configured to provide a signal of the first power terminal to the drive circuit under control of the light-emitting control signal terminal (Figure 6A; [0055-0067]; transistor T3 has a gate electrode connected to Vem, a first electrode connected to VDD, and a second electrode connected to the second electrode of T1, and is configured to provide VDD to T1 in response to turning on); and 
the drive circuit is respectively connected to the compensation control circuit, the light-emitting control circuit and the storage circuit, and the drive circuit is configured to output a driving current (Figure 6A; [0055-0067]; transistor T1 has a gate electrode and a second electrode connected to T2, the gate electrode is connected to C1, a first electrode is connected to C2 through the OLED, and is configured to output a driving current to the OLED),
wherein the storage circuit comprises a first storage circuit and a second storage circuit (Figure 6A; [0055-0067]; capacitors C1 and C2), and 
the first storage circuit is respectively connected to the first node and the control terminal of the drive circuit, and the first storage circuit is configured to maintain the voltage difference between the first node and the control terminal of the drive circuit (Figure 6A; [0055-0067]; capacitors C1 is connected between node C and the gate electrode of T1 and is configured to maintain a voltage difference between the two connections); 
the second storage circuit is respectively connected to the first node and the second terminal of the drive circuit, and the -4-second storage circuit is configured to maintain the voltage difference between the first node and the second terminal of the drive circuit (Figure 6A; [0055-0067]; capacitors C2 is connected between node C and VSS, which is connected to the electrode of T1 and is configured to maintain a voltage difference between the two connections); and
the first storage circuit comprises a first capacitor (Figure 6A; [0055-0067]; capacitor C1), and the control terminal of the drive circuit is only connected with the first capacitor and the compensation control circuit (Figure 6A; [0055-0067]; the gate of T1 is directly and only connected to an electrode of C1 and an electrode of T2).

Claim 3, Zhang discloses comprising a light-emitting element (Figure 6A; [0055-0067]; OLED), 
(Figure 6A; [0055-0067]; the OLED has a first electrode connected to the electrode of transistor T1 and is connected to C2 through itself, the OLED has a second electrode that is connected to VSS, and the OLED is configured to emit light from a supplied current from T1).  

Claim 4, Zhang discloses wherein the drive circuit comprises a driving transistor (Figure 6A; [0055-0067]; transistor T1), and 
a gate electrode of the driving transistor, as the control terminal of the drive circuit, is connected to the storage circuit and the compensation control circuit, and a first electrode of the driving transistor, as the first terminal of the drive circuit, is connected to the compensation control circuit and the light-emitting control circuit, and a second electrode of the driving transistor, as the second terminal of the drive circuit, is connected to the storage circuit (Figure 6A; [0055-0067]; a gate electrode of T1 is connected to C1, an electrode is connected to T2 and T3, and the opposite electrode is connected to the OLED and to C2 through the OLED).  

Claim 5, Zhang discloses wherein the first storage circuit comprises a first capacitor, and a first terminal of the first capacitor is connected to the first node, and a second terminal of the first capacitor is connected to the control terminal of the drive circuit (Figure 6A; [0055-0067]; Capacitors C1 and C2, where C1 is connected between node C and a gate electrode of T1).  

Claim 6, Zhang discloses wherein the second storage circuit comprises a second capacitor, and a first terminal of the second capacitor is connected to the first node, and a second terminal of the second capacitor is connected to the second terminal of the drive circuit (Figure 6A; [0055-0067]; Capacitors C1 and C2, where C2 is connected between node C and an electrode of T1 through the OLED).  


Claim 8, Zhang discloses wherein the data writing circuit comprises a first switching transistor, and a gate electrode of the first switching transistor is connected to the first control signal terminal, a first electrode of the first switching transistor is connected to the -6-data signal terminal, and a second electrode of the first switching transistor is connected to the first node (Figure 6A; [0055-0067]; transistor T4 comprising a gate electrode connected to Vscan, a first electrode connected to the data line, and a  second electrode connected to node C).  

Claim 9, Zhang discloses wherein the compensation control circuit comprises a second switching transistor, and a gate electrode of the second switching transistor is connected to the second control signal terminal, a first electrode of the second switching transistor is connected to the control terminal of the drive circuit, and a second electrode of the second switching transistor is connected to the first terminal of the drive circuit (Figure 6A; [0055-0067]; transistor T2 has a gate electrode connected to Vcm, a first electrode connected to the gate of T1, and the second electrode is connected to an electrode of T1)  

Claim 10, Zhang discloses wherein the light-emitting control circuit comprises a third switching transistor, and a gate electrode of the third switching transistor is connected to the light-emitting control signal terminal, a first electrode of the third switching transistor is connected to the first power terminal, and a second electrode of the third switching transistor is connected to the first terminal of the drive circuit (Figure 6A; [0055-0067]; transistor T3 has a gate electrode connected to EM, an electrode connected to  VDD, and another electrode connected to T1).  

Claim 11, Zhang discloses wherein the driving transistors are N-type transistors (Figure 6A; [0055-0067]; transistors T1-T4 are depicted as N-type transistors)

Claim 12, Zhang discloses wherein the first switching transistor is a P-type transistor or an N-type transistor (Figure 6A; [0055-0067]; transistors T1-T4 are depicted as N-type transistors).  

Claim 13, Zhang discloses a display panel, comprising a plurality of pixel units arranged in an array, wherein each of the pixel units comprises the pixel circuit according to claim 1 (Figure 6A 7; [0068-0075]; a display panel comprising a plurality of pixels as depicted in Figure 6A).  

Claim 14, Zhang discloses a display device, comprising the display panel according to claim 13 (Figure 6A and 7; [0068-0075]; a display device comprising of the display panel).    

Claim 15, Zhang discloses further comprising: 
a plurality of first control signal lines, a plurality of second control signal lines, a plurality of light-emitting control signal lines, and a plurality of data signal lines (Figure 6A and 7; [0068-0075]; a plurality of gate lines, first control line CM is a global line, light emitting control  line EM is a global line, plurality of data lines  ), 
-8-wherein a first control signal line in each row is connected to the first control signal terminals of pixel circuits in the row (Figure 6A and 7; [0068-0075]; a plurality of gate lines that supply Vscan to the pixel circuits); 
a second control signal line in each row is connected to the second control signal terminals of pixel circuits in the row (Figure 6A and 7; [0068-0075]; first control line CM is a global line that supplies Vcm to the pixel circuits); 
a light-emitting control signal line in each row is connected to the light-emitting control signal terminals of pixel circuits in the row (Figure 6A and 7; [0068-0075]; light emitting control  line EM is a global line that supplies Vem to the pixel circuits); and 
a data signal line in each column is connected to the data signal terminals of pixel circuits in the column (Figure 6A and 7; [0068-0075]; plurality of data lines that supply data to the pixel circuits).  

Claim 16, Zhang discloses a driving method of the pixel circuit according to claim 1, comprising (Figure 4A and 6A; [0068-0075]; ): 
a reset and compensation phase (Figure 4A; [0043-0058]; [0068-0075]; a dark data writing phase (1) and a initialization phase and threshold compensation phase (2) ), a data writing phase and a light-emitting phase (Figure 4A; [0043-0058]; [0068-0075]; the examiner considers the light emitting phase to be comprise of a “data writing phase” and a “light-emitting phase”. Where the “data writing phase” is during when the Vscan is set high, and the “light-emitting phase” is period afterwards), 
wherein in the reset and compensation phase, the compensation control circuit enables the control terminal of the drive circuit to be electrically connected to the first terminal of the drive circuit under control of the second control signal terminal (Figure 4A; [0043-0058]; [0068-0075]; during the dark data writing phase (1) and the initialization phase and threshold compensation phase (2), T2 is turned on to connect an electrode of T1 to the gate of T1 in response to Vcm); 
in the data writing phase, the data writing circuit provides the signal of the data signal terminal to the first node under control of the first control signal terminal (Figure 4A; [0043-0058]; [0068-0075]; during the “data writing phase”, T4 is turned on to provide data to the node C in response to Vscan);  and  
-9-in the light-emitting phase, the storage circuit maintains the voltage difference between the first node and the control terminal of the drive circuit, and maintains the voltage difference between the first node and the second terminal of the drive circuit, (Figure 4A; [0043-0058]; [0068-0075]; during the “light emitting phase”, T3 is turned on to supply VDD, and the capacitors C1 and C1 are used to main the voltage difference between their respective connections, and T1 supplied a driving current to cause the OLED to emit light).  

Claim 17, Zhang discloses wherein the second switching transistor is a P-type transistor or an N-type transistor (Figure 6A; [0055-0067]; transistors T1-T4 are depicted as N-type transistors).  

Claim 18, Zhang discloses wherein the third switching transistor is a P-type transistor or an N-type transistor (Figure 6A; [0055-0067]; transistors T1-T4 are depicted as N-type transistors).  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., WO2016169388A1 (Published on 10/27/2016; However, for English-Langauge Translation purposes, reference 2018/0130412 will be used).

Claim 7, Zhang doesn’t explicitly disclose discloses wherein a capacitance value of the first capacitor is greater than a capacitance value of the second capacitor. 
	However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that there were a finite number of identified and predictable potential solutions to the relationship between the capacitance values between the first and second capacitors as described in Zhang, which were to have the capacitance value of the first capacitor be less than, equal to, or greater than the capacitance value of the second capacitor.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since all solutions allow maintain a voltage difference between the connection points which the capacitors are respectively connected between.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., WO2016169388A1 (Published on 10/27/2016; However, for English-Langauge Translation purposes, reference 2018/0130412 will be used), and in further view of Wu et al., US Patent Publication 2018/0226022.

Claim 7, Zhang doesn’t explicitly disclose discloses wherein a capacitance value of the first capacitor is greater than a capacitance value of the second capacitor. 
	However, Wu teaches wherein a capacitance of the third capacitor is less than the capacitance of the first or second capacitor (Figure 3; [0006];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Zhang to further include the teachings of Wu in order to provide wherein a capacitance value of the first capacitor is greater than a capacitance value of the second capacitor. The motivation to combine these analogous arts is because Wu teaches a pixel circuit with two similar capacitors in nearly identical arrangements (Wu: Figure 3;).

Response to Arguments

Applicant’s arguments with respect to claims 1-18 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Additionally, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second electrode is not directly connected to the second end of transistor T1 and an anode of the OLED) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fish, US Patent Publication 2008/0252573, teaches a pixel circuit wherein capacitor c1 is directly between a first electrode of capacitor C2 and an anode of the LED, and the gate of transistor Td has a gate that is only connected to an electrode of C2 and an electrode of A1 (Figure 7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699